Case: 10-50520 Document: 00511340461 Page: 1 Date Filed: 01/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 5, 2011
                                     No. 10-50520
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHARLES RAY LERMA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:10-CR-20-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Charles Ray Lerma pleaded guilty pursuant to a written plea agreement
to aiding and abetting the distribution of heroin within 1000 feet of a public
housing facility and received a sentence of 76 months in prison, in the middle of
the applicable guidelines range. Pursuant to his plea agreement, Lerma waived
his right to appeal his conviction or sentence, although he reserved the right to
raise claims of ineffective assistance of counsel or prosecutorial misconduct. On
appeal, Lerma asserts that his trial counsel rendered ineffective assistance,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50520 Document: 00511340461 Page: 2 Date Filed: 01/05/2011

                                 No. 10-50520

which potentially resulted in his failure to receive a sentence at the bottom of
the applicable guidelines range. Lerma also apparently contends that his 76-
month sentence violated his due process rights.
      The record is insufficiently developed to allow consideration at this time
of Lerma’s ineffective assistance claims. See United States v. Cantwell, 470 F.3d
1087, 1091 (5th Cir. 2006). As for Lerma’s allegations that he was denied due
process, such claims are barred by the waiver-of-appeal provision in his plea
agreement, which was knowing, voluntary, and enforceable. See United States
v. Bond, 414 F.3d 542, 544 (5th Cir. 2005); United States v. McKinney, 406 F.3d
744, 746 (5th Cir. 2005); F ED. R. C RIM. P. 11(b)(1)(N).    Consequently, the
judgment of the district court is AFFIRMED.




                                       2